07/20/2022



                                                                                  Case Number: DA 22-0334
      IN THE SUPREME COURT OF THE STATE OF MONTANA
               Supreme Court Cause No. DA 22-0334


DANIEL HENDRICK AND ROBERT HAMES,

      Plaintiff and Appellants,

      v.

CITY OF VALIER,

      Defendant and Appellee.


                                  ORDER


      Upon review of the Motion to Dismiss Appeal by Stipulation made
M. R. App. P. 16(5), and for good cause appearing therefore;
      IT IS HEREBY ORDERED that the above captioned appeal is hereby
dismissed with prejudice, each party to bear their own costs.


      Dated this _______ day of July, 2022.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             July 20 2022